ACCEPTED
                                                                                                                   14-15-00190-CV
                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                              3/18/2015 9:26:22 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                            CLERK



                                        No. 14-15-00190-CV
                                                                                                 FILED IN
                           IN THE COURT OF APPEALS  14th COURT OF APPEALS
                                                       HOUSTON, TEXAS
                     FOR THE FOURTEEN DISTRICT OF TEXAS
                                                    3/18/2015 9:26:22 PM
                                HOUSTON, TEXAS      CHRISTOPHER A. PRINE
                                                                                                    Clerk
                     CHRISTINE E. REULE,
                            Appellant
                                v.
                         JOHN R. BELUS
                             Appellee
__________________________________________________________________
              On Appeal from Cause No. 2014-37325
       190 Judicial District Court of Harris County, Texas
           TH

__________________________________________________________________
    APPELLANT’S RESPONSE TO THE COURT’S ORDER RE
                       PAYMENT OF FEES
---------------------------------------------------------------------------------------------------------------------



                                     CHRISTINE E. REULE
                                            Pro Se
                                   1831 Sherwood Forest #24
                                     Houston, Texas 77043
                                        (713) 365-0535
IDENTITY OF PARTIES AND THEIR COUNSEL

Appellant, Christine E. Reule, hereby certifies that the following are
the list of parties and their respective counsel, if any, to the best of
her knowledge and understanding of the rules.

PARTIES                                     COUNSEL

Appellant
CHRISTINE E. REULE                          Pro Se
                                            1831 Sherwood Forest
                                            #24
                                            Houston, Texas 77043
                                            (713) 365-0535
                                            Creule@msn.com

Appellee
JOHN R. BELUS                               D. John Neese
                                            2118 Smith Street
                                            Houston, Texas 77002
                                            jneese@hmgnc.com

KELLY SANCHEZ AND VALLOUREC                 Jeffrey D. Burbach
DRILLING PRODUCTS USA, INC                  Jackson Walker L.L.P.
                                            1401 McKinney,
                                            Suite 1900
                                            Houston, Texas 77010
                                            713.752.4262 (direct)
                                             jburbach@jw.com
WENDY HATZ AND DURA
BOND PIPE                                   COREY REED
                                            Thompson Coe Cousins &
                                            Irons, L.L.P
                                            One Riverway, Suite 1400
                                            Houston, Texas 77056
                                            Phone: 713-403-8213
                                            creed@thompsoncoe.com
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

     Christine E. Reule, Appellant, and those similarly situated,

respectfully submits this Response to this court’s order demanding

payment of fees, and would show the Court as follows:

     On February 20, 2015, at the same time she filed her Notice of

Appeal, Appellant filed her declaration of indigence that went

unopposed. It was granted by operation of law.

Dated: March 18, 2015       Respectfully submitted,

                            /s/Christine Reule
                            ________________________________
                            Christine E. Reule
                            1831 Sherwood Forest #24
                            Houston, Texas 77043
                            Creule@msn.com


                        CERTIFICATE OF MAILING



     The above and foregoing document was served in accordance

with Rule 21a on this 18th day of March 2015, on all interested

parties in this case.